Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior of record does not teach or suggest a device for holding objects, the device comprising:  a plate-shaped support frame comprising a plurality of accommodation openings formed in a top surface of the support frame and  a cage  suitable for accommodating the objects, the cage having  four side walls and a base arranged between the four side walls; wherein an adapter is provided between the support frame and the cage, which adapter comprises a holding pedestal projecting in the direction of the support frame; wherein the holding pedestal  is configured to be inserted into one of the accommodation openings of the support frame and locked therein; wherein the adapter comprises four support arms projecting away from the support frame to define  a rectangular inner space sized to receive the cage wherein each of the four support arms comprises a web; wherein the cage  comprises at least two inwardly-deflecting spring bars, each spring bar comprising a latching lug having a latching surface configured to engage a web of a support arm; and further wherein the cage is configured to mount to adapter by engagement between the latching surface of a latching lug of a spring bar, and a surface of a web of a support arm. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637